Exhibit 10.2


SURGERY PARTNERS, INC.
2015 OMNIBUS INCENTIVE PLAN


Amended and Restated January 1, 2020
 

1.
DEFINED TERMS



Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.
 

2.
PURPOSE



The Plan has been established to advance the interests of the Company and its
Affiliates by providing for the grant to Participants of Stock, Stock-based and
other incentive Awards. This amended and restated Plan document is effective for
Awards issued on or after January 1, 2020.
 

3.
ADMINISTRATION



The Administrator has discretionary authority to interpret the Plan; determine
eligibility for and grant Awards; determine, modify or waive the terms and
conditions of any Award; determine the form of settlement of Awards (whether in
cash, shares of Stock or other property); prescribe forms, rules and procedures
relating to the Plan; and otherwise do all things necessary or appropriate to
carry out the purposes of the Plan. Determinations of the Administrator made
under the Plan will be conclusive and will bind all parties.
 

4.
LIMITS ON AWARDS UNDER THE PLAN



(a) Number of Shares. Subject to adjustment as provided in Section 7, the
maximum number of shares of Stock that may be delivered in satisfaction of
Awards under the Plan is 8,315,700 shares. Up to the total number of shares
available for Awards to employee Participants may be issued in satisfaction of
ISOs, but nothing in this Section 4(a) will be construed as requiring that any,
or any fixed number of, ISOs be awarded under the Plan. The limits set forth in
this Section 4(a) shall be construed to comply with Section 422. For purposes of
this Section 4(a), the number of shares of Stock delivered in satisfaction of
Awards will be determined net of shares of Stock withheld by the Company in
payment of the exercise price or purchase price of the Award or in satisfaction
of tax withholding requirements with respect to the Award and, for the avoidance
of doubt, without including any shares of Stock underlying Awards settled in
cash or that otherwise expire or become unexercisable without having been
exercised or that are forfeited to or repurchased by the Company due to failure
to vest. To the extent consistent with the requirements of Section 422 and the
regulations thereunder, and with other applicable legal requirements (including
applicable stock exchange requirements), Stock issued under awards of an
acquired company that are converted, replaced or adjusted in connection with the
acquisition shall not reduce the number of shares of Stock available for Awards
under the Plan.


(b) Type of Shares. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the
Company. No fractional shares of Stock will be delivered under the Plan.


(c) Individual Limits. The following additional limits will apply to Awards of
the specified type granted, or in the case of Cash Awards, payable to any person
in any calendar year:



--------------------------------------------------------------------------------





(1) Stock Options: 500,000 shares of Stock.
(2) SARs: 500,000 shares of Stock.
(3) Awards other than Stock Options, SARs or Cash Awards: 400,000 shares of
Stock.
(4) Cash Awards: $5,000,000.


In applying the foregoing limits, all Awards of the specified type granted to
the same person in the same calendar year will be aggregated and made subject to
one limit.


(d) Non-Employee Director Limits. In the case of a Director, additional limits
shall apply such that the maximum grant-date fair value of Stock-denominated
Awards granted in any calendar year during any part of which the Director is
then eligible under the Plan shall be $400,000, except that such limit for a
non-employee Chairman of the Board or lead Director shall be $700,000, in each
case, computed in accordance with FASB ASC Topic 718 (or any successor
provision). The foregoing additional limits related to Directors shall not apply
to any Award or shares of Stock granted pursuant to a Director’s election to
receive an Award or shares of Stock in lieu of cash retainers or other fees (to
the extent such Award or shares of Stock have a fair value equal to the value of
such cash retainers or other fees).
 

5.
ELIGIBILITY AND PARTICIPATION



The Administrator will select Participants from among key Employees and
directors of, and consultants and advisors to, the Company and its Affiliates.
Eligibility for ISOs is limited to individuals described in the first sentence
of this Section 5 who are employees of the Company or of a “parent corporation”
or “subsidiary corporation” of the Company as those terms are defined in
Section 424 of the Code. Eligibility for Cash Awards is limited to individuals
who are Employees. Eligibility for Stock Options other than ISOs is limited to
individuals described in the first sentence of this Section 5 who are providing
direct services on the date of grant of the Stock Option to the Company or to a
subsidiary of the Company that would be described in the first sentence of
Section 1.409A-1(b)(5)(iii)(E) of the Treasury Regulations.
 

6.
RULES APPLICABLE TO AWARDS



(a) All Awards.


(1) Award Provisions. The Administrator will determine the terms of all Awards,
subject to the limitations provided herein. By accepting (or, under such rules
as the Administrator may prescribe, being deemed to have accepted) an Award, the
Participant will be deemed to have agreed to the terms of the Award and the
Plan. Notwithstanding any provision of this Plan to the contrary, awards of an
acquired company that are converted, replaced or adjusted in connection with the
acquisition may contain terms and conditions that are inconsistent with the
terms and conditions specified herein, as determined by the Administrator.


(2) Term of Plan. No Awards may be made after ten years from the Date of
Adoption, but previously granted Awards may continue beyond that date in
accordance with their terms.


(3) Transferability. Neither ISOs nor, except as the Administrator otherwise
expressly provides in accordance with the last sentence of this Section 6(a)(3),
other Awards may be transferred other than by will or by the laws of descent and
distribution. During a Participant’s lifetime, ISOs (and, except as the
Administrator otherwise expressly provides in accordance with the last sentence
of this


        2

--------------------------------------------------------------------------------



Section 6(a)(3), SARs and NSOs) may be exercised only by the Participant. The
Administrator may permit the gratuitous transfer (i.e., transfer not for value)
of Awards other than ISOs to any transferee eligible to be covered by the
provisions of Form S-8 (under the Securities Act of 1933, as amended), subject
to such limitations as the Administrator may impose.


(4) Vesting, etc. The Administrator will determine the time or times at which an
Award will vest or become exercisable and the terms on which a Stock Option or
SAR will remain exercisable. Without limiting the foregoing, the Administrator
may at any time accelerate the vesting or exercisability of an Award, regardless
of any adverse or potentially adverse tax or other consequences resulting from
such acceleration. Unless the Administrator expressly provides otherwise,
however, the following rules will apply if a Participant’s Employment ceases:


(A) Immediately upon the cessation of the Participant’s Employment and except as
provided in (B) and (C) below, each Stock Option and SAR that is then held by
the Participant or by the Participant’s permitted transferees, if any, will
cease to be exercisable and will terminate and all other Awards that are then
held by the Participant or by the Participant’s permitted transferees, if any,
to the extent not already vested will be forfeited.


(B) Subject to (C) and (D) below, all Stock Options and SARs held by the
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of three
months or (ii) the period ending on the latest date on which such Stock Option
or SAR could have been exercised without regard to this Section 6(a)(4), and
will thereupon immediately terminate.


  (C) Subject to (D) below, all Stock Options and SARs held by a Participant or
the Participant’s permitted transferees, if any, immediately prior to the
cessation of the Participant’s Employment due to his or her death or due to the
termination of the Participant’s Employment by the Company due to his or her
Disability, to the extent then exercisable, will remain exercisable for the
lesser of (i) a period of twelve (12) months or (ii) the period ending on the
latest date on which such Stock Option or SAR could have been exercised without
regard to this Section 6(a)(4), and will thereupon immediately terminate.


(D) All Stock Options and SARs (whether or not exercisable) held by a
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment will immediately
terminate upon such cessation of Employment if the Participant’s Employment is
terminated for Cause or the cessation of Employment occurs in circumstances that
in the sole determination of the Administrator would have constituted grounds
for the Participant’s Employment to be terminated for Cause.

(5) Additional Restrictions. The Administrator may cancel, rescind, withhold or
otherwise limit or restrict any Award at any time if the Participant is not in
compliance with all applicable provisions of the Award agreement and the Plan,
or if the Participant breaches any agreement with the Company or its Affiliates
with respect to non-competition, non-solicitation or confidentiality. Without
limiting the generality of the foregoing, the Administrator may recover Awards
made under the Plan and payments or shares of Stock delivered under or gain in
respect of any Award in accordance with any applicable Company clawback or
recoupment policy, as such policy may be amended and in effect from time to
time, or as otherwise required by applicable law or applicable stock exchange
listing standards, including, without limitation, Section 10D of the Securities
Exchange Act of 1934, as amended.




        3

--------------------------------------------------------------------------------



(6) Taxes. The delivery, vesting and retention of Stock, cash or other property
under an Award are conditioned upon full satisfaction by the Participant of all
tax withholding requirements with respect to the Award. The Administrator will
prescribe such rules for the withholding of taxes as it deems necessary. Each
Participant agrees promptly to remit to the Company or an Affiliate, in cash,
the full amount of all taxes required to be withheld in connection with an Award
unless the Administrator, in its sole discretion, provides alternative means for
satisfying the Company’s tax withholding requirements. The Administrator may,
but need not, hold back shares of Stock from an Award or permit a Participant to
tender previously owned shares of Stock in satisfaction of tax withholding
requirements (but not in excess of the minimum withholding required by law or
such greater amount that would not result in adverse accounting consequences to
the Company in the discretion of the Administrator).


(7) Dividend Equivalents, etc. The Administrator may provide for the payment of
amounts (on terms and subject to conditions established by the Administrator) in
lieu of cash dividends or other cash distributions with respect to Stock subject
to an Award whether or not the holder of such Award is otherwise entitled to
share in the actual dividend or distribution in respect of such Award. Dividends
or dividend equivalent amounts payable in respect of Awards that are subject to
restrictions may be subject to such limits or restrictions as the Administrator
may impose.  


(8) Rights Limited. Nothing in the Plan will be construed as giving any person
the right to continued employment or service with the Company or its Affiliates,
or any rights as a stockholder except as to shares of Stock actually issued
under the Plan. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of a termination of Employment for
any reason, even if the termination is in violation of an obligation of the
Company or any Affiliate to the Participant.


(9) Coordination with Other Plans. Awards under the Plan may be granted in
tandem with, or in satisfaction of or substitution for, other Awards under the
Plan or awards made under other compensatory plans or programs of the Company or
its Affiliates.


(a) For example, but without limiting the generality of the foregoing, awards
under other compensatory plans or programs of the Company or its Affiliates may
be settled in Stock (including, without limitation, Unrestricted Stock) if the
Administrator so determines, in which case the shares delivered will be treated
as awarded under the Plan (and will reduce the number of shares thereafter
available under the Plan in accordance with the rules set forth in Section 4).


(b) Subject to the consent of the Administrator, individuals who receive awards
under the Company’s Cash Incentive Plan may elect to receive settlement of all
or a portion of an amount that is earned under the award in the form of
Unrestricted Stock. By making the election, the Participant will receive a
number of shares of Unrestricted Stock that has an aggregate Fair Market Value
(to the nearest whole share) as the amount that was earned under the Cash
Incentive Plan. The individual must make such an election in writing prior to
the date that payment is otherwise made under the Cash Incentive Plan in the
manner prescribed by the Administrator. The election can be made with respect to
any portion of the amount to be received under the Cash Incentive Plan.


(10) Section 409A. Each Award will contain such terms as the Administrator
determines, and will be construed and administered, such that the Award either
qualifies for an exemption from the requirements of Section 409A or satisfies
such requirements.




        4

--------------------------------------------------------------------------------



(11) Fair Market Value. In determining the fair market value of any share of
Stock under the Plan, the Administrator will make the determination in good
faith consistent with the rules of Section 422 and Section 409A, to the extent
applicable.

 (b)
Stock Options and SARs. 



(1) Time and Manner of Exercise. Unless the Administrator expressly provides
otherwise, no Stock Option or SAR will be deemed to have been exercised until
the Administrator receives a notice of exercise (in form acceptable to the
Administrator), which if the Administrator so determines may be an electronic
notice, signed (including electronic signature in form acceptable to the
Administrator) by the appropriate person and accompanied by any payment required
under the Award. A Stock Option or SAR exercised by any person other than the
Participant will not be deemed to have been exercised until the Administrator
has received such evidence as it may require that the person exercising the
Award has the right to do so. The Administrator may impose conditions on the
exercisability of Awards, including limitations on the time periods during which
Awards may be exercised or settled.


(2) Exercise Price. The exercise price of each Stock Option and the base value
from which appreciation is to be measured for purposes of each SAR will be no
less than 100% (or in the case of an ISO granted to a ten-percent shareholder
within the meaning of subsection (b)(6) of Section 422, 110%) of the fair market
value of the Stock subject to the Award, determined as of the date of grant, or
such higher amount as the Administrator may determine in connection with the
grant. Except in connection with a corporate transaction involving the Company
(which term shall include, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares) or as
otherwise contemplated by Section 7 of the Plan, the terms of outstanding Stock
Options or SARs, as applicable, may not be amended to reduce the exercise prices
of such Stock Options or the base values from which appreciation under such SARs
are to be measured other than in accordance with the stockholder approval
requirements of the NASDAQ Stock Market.


(3) Payment of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, payment of the exercise price will be by cash or check
acceptable to the Administrator or by such other legally permissible means, if
any, as may be acceptable to the Administrator.


(4) Maximum Term. Stock Options and SARs will have a maximum term not to exceed
ten (10) years from the date of grant (or five (5) years from the date of grant
in the case of an ISO granted to a ten-percent shareholder described in
Section 6(b)(2) above).
 

7.
EFFECT OF CERTAIN TRANSACTIONS



(a) Mergers, etc. Except as otherwise provided in an Award agreement, the
following provisions will apply in the event of a Covered Transaction:


(1) Assumption or Substitution. If the Covered Transaction is one in which there
is an acquiring or surviving entity, the Administrator may (but, for the
avoidance of doubt, need not) provide (i) for the assumption or continuation of
some or all outstanding Awards or any portion thereof or (ii) for the grant of
new awards in substitution therefor by the acquiror or survivor or an affiliate
of the acquiror or survivor.




        5

--------------------------------------------------------------------------------



(2) Cash-Out of Awards. Subject to Section 7(a)(5) below the Administrator may
(but, for the avoidance of doubt, need not) provide for payment (a “cash-out”),
with respect to some or all Awards or any portion thereof, equal in the case of
each affected Award or portion thereof to the excess, if any, of (A) the fair
market value of one share of Stock times the number of shares of Stock subject
to the Award or such portion, over (B) the aggregate exercise or purchase price,
if any, under the Award or such portion (in the case of an SAR, the aggregate
base value above which appreciation is measured), in each case on such payment
terms (which need not be the same as the terms of payment to holders of Stock)
and other terms, and subject to such conditions, as the Administrator
determines; it being understood that if the exercise or purchase price (or base
value) of an Award is equal to or greater than the fair market value of one
share of Stock, the Award may be cancelled with no payment due hereunder.


(3) Acceleration of Certain Awards. Subject to Section 7(a)(5) below, the
Administrator may (but, for the avoidance of doubt, need not) provide that any
Award requiring exercise will become exercisable, in full or in part and/or that
the delivery of any shares of Stock remaining deliverable under any outstanding
Award of Stock Units (including Restricted Stock Units and Performance Awards to
the extent consisting of Stock Units) will be accelerated in full or in part, in
each case on a basis that gives the holder of the Award a reasonable
opportunity, as determined by the Administrator, following exercise of the Award
or the delivery of the shares, as the case may be, to participate as a
stockholder in the Covered Transaction.


(4) Termination of Awards Upon Consummation of Covered Transaction. Except as
the Administrator may otherwise determine in any case, each Award will
automatically terminate (and in the case of outstanding shares of Restricted
Stock, will automatically be forfeited) upon consummation of the Covered
Transaction, other than Awards assumed pursuant to Section 7(a)(1) above.


(5) Additional Limitations. Any share of Stock and any cash or other property
delivered pursuant to Section 7(a)(2) or Section 7(a)(3) above with respect to
an Award may, in the discretion of the Administrator, contain such restrictions,
if any, as the Administrator deems appropriate to reflect any performance or
other vesting conditions to which the Award was subject and that did not lapse
(and were not satisfied) in connection with the Covered Transaction. For
purposes of the immediately preceding sentence, a cash-out under Section 7(a)(2)
above or acceleration under Section 7(a)(3) above will not, in and of itself, be
treated as the lapsing (or satisfaction) of a performance or other vesting
condition. In the case of Restricted Stock that does not vest and is not
forfeited in connection with the Covered Transaction, the Administrator may
require that any amounts delivered, exchanged or otherwise paid in respect of
such Stock in connection with the Covered Transaction be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan.
 

 (b)
Changes in and Distributions with Respect to Stock. 



(1) Basic Adjustment Provisions. In the event of a stock dividend, stock split
or combination of shares (including a reverse stock split), recapitalization or
other change in the Company’s capital structure that constitutes an equity
restructuring within the meaning of FASB ASC Topic 718, the Administrator will
make appropriate adjustments to the maximum number of shares of Stock that may
be delivered under the Plan and to the maximum limits described in Section 4(c)
and will also make appropriate adjustments to the number and kind of shares of
stock or securities subject to Awards then outstanding or subsequently granted,
any exercise or purchase prices (or base values) relating to Awards and any
other provision of Awards affected by such change.
 


        6

--------------------------------------------------------------------------------



(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(b)(1) above to take into account distributions
to stockholders other than those provided for in Section 7(a) and 7(b)(1), or
any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan, having due regard
for the qualification of ISOs under Section 422 and the requirements of
Section 409A, where applicable.


(3) Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.
 

8.
LEGAL CONDITIONS ON DELIVERY OF STOCK



The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived. The Company may require, as a condition to exercise of the Award, such
representations or agreements as counsel for the Company may consider
appropriate to avoid violation of the Securities Act of 1933, as amended, or any
applicable state or non-U.S. securities law. Any Stock required to be issued to
Participants under the Plan will be evidenced in such manner as the
Administrator may deem appropriate, including book-entry registration or
delivery of stock certificates. In the event that the Administrator determines
that Stock certificates will be issued to Participants under the Plan, the
Administrator may require that certificates evidencing Stock issued under the
Plan bear an appropriate legend reflecting any restriction on transfer
applicable to such Stock, and the Company may hold the certificates pending
lapse of the applicable restrictions.
 

9.
AMENDMENT AND TERMINATION



The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that,
except as otherwise expressly provided in the Plan, the Administrator may not,
without the Participant’s consent, alter the terms of an Award so as to affect
materially and adversely the Participant’s rights under the Award, unless the
Administrator expressly reserved the right to do so at the time the Award was
granted. Any amendments to the Plan will be conditioned upon stockholder
approval only to the extent, if any, such approval is required by law (including
the Code and applicable stock exchange requirements), as determined by the
Administrator.
 

10.
OTHER COMPENSATION ARRANGEMENTS



The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to award a person bonuses or other compensation in addition
to Awards under the Plan.
 

11.
MISCELLANEOUS



(a) Waiver of Jury Trial. By accepting an Award under the Plan, each Participant
waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under the Plan and any Award, or under any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection therewith, and agrees that any such
action, proceedings or counterclaim will be tried before a court and not before
a jury. By accepting an Award


        7

--------------------------------------------------------------------------------



under the Plan, each Participant certifies that no officer, representative, or
attorney of the Company has represented, expressly or otherwise, that the
Company would not, in the event of any action, proceeding or counterclaim, seek
to enforce the foregoing waivers. Notwithstanding anything to the contrary in
the Plan, nothing herein is to be construed as limiting the ability of the
Company and a Participant to agree to submit disputes arising under the terms of
the Plan or any Award made hereunder to binding arbitration or as limiting the
ability of the Company to require any eligible individual to agree to submit
such disputes to binding arbitration as a condition of receiving an Award
hereunder.


(b) Limitation of Liability. Notwithstanding anything to the contrary in the
Plan, neither the Company, nor any Affiliate, nor the Administrator, nor any
person acting on behalf of the Company, any Affiliate, or the Administrator,
will be liable to any Participant or to the estate or beneficiary of any
Participant or to any other holder of an Award by reason of any acceleration of
income, or any additional tax (including any interest and penalties), asserted
by reason of the failure of an Award to satisfy the requirements of Section 422
or Section 409A or by reason of Section 4999 of the Code, or otherwise asserted
with respect to the Award.
 12.
ESTABLISHMENT OF SUB-PLANS



The Administrator may from time to time establish one or more sub-plans under
the Plan for purposes of satisfying applicable blue sky, securities or tax laws
of various jurisdictions. The Administrator will establish such sub-plans by
adopting supplements to the Plan setting forth (i) such limitations on the
Administrator’s discretion under the Plan as it deems necessary or desirable and
(ii) such additional terms and conditions not otherwise inconsistent with the
Plan as it deems necessary or desirable. All supplements so established will be
deemed to be part of the Plan, but each supplement will apply only to
Participants within the affected jurisdiction (as determined by the
Administrator).
 13.
GOVERNING LAW



(a) Certain Requirements of Corporate Law. Awards will be granted and
administered consistent with the requirements of applicable Delaware law
relating to the issuance of stock and the consideration to be received therefor,
and with the applicable requirements of the stock exchanges or other trading
systems on which the Stock is listed or entered for trading, in each case as
determined by the Administrator.


(b) Other Matters. Except as otherwise provided by the express terms of an Award
agreement, under a sub-plan described in Section 12 or as provided in
Section 13(a) above, the provisions of the Plan and of Awards under the Plan and
all claims or disputes arising out of or based upon the Plan or any Award under
the Plan or relating to the subject matter hereof or thereof will be governed by
and construed in accordance with the domestic substantive laws of the State of
Tennessee without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.


(c) Jurisdiction. By accepting an Award, each Participant will be deemed to
(a) have submitted irrevocably and unconditionally to the jurisdiction of the
federal and state courts located within the geographic boundaries of the United
States District Court for the Middle District of Tennessee for the purpose of
any suit, action or other proceeding arising out of or based upon the Plan or
any Award; (b) agree not to commence any suit, action or other proceeding
arising out of or based upon the Plan or an Award, except in the federal and
state courts located within the geographic boundaries of the United States
District Court for the Middle District of Tennessee; and (c) waive, and agree
not to assert, by way


        8

--------------------------------------------------------------------------------



of motion as a defense or otherwise, in any such suit, action or proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that the Plan or an Award
or the subject matter thereof may not be enforced in or by such court.
 




        9

--------------------------------------------------------------------------------



EXHIBIT A
Definition of Terms


The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:


“Administrator”: The Compensation Committee, except that the Compensation
Committee may delegate (i) to one or more of its members (or one or more other
members of the Board (including the full Board)) such of its duties, powers and
responsibilities as it may determine; (ii) to one or more officers of the
Company the power to grant Awards to the extent permitted by Section 157(c) of
the Delaware General Corporate Law; and (iii) to such Employees or other persons
as it determines such ministerial tasks as it deems appropriate. In the event of
any delegation described in the preceding sentence, the term “Administrator”
will include the person or persons so delegated to the extent of such
delegation.


“Affiliate”: Any corporation or other entity that stands in a relationship to
the Company that would result in the Company and such corporation or other
entity being treated as one employer under Section 414(b) or Section 414(c) of
the Code, provided that, for purposes of determining treatment as a single
employer under Section 414(b) or Section 414(c) of the Code, “50%” shall replace
“80%” in the applicable stock or other equity ownership requirements under such
sections of the Code and the regulations thereunder.


“Award”: Any or a combination of the following:


(i) Stock Options.
(ii) SARs.
(iii) Restricted Stock.
(iv) Unrestricted Stock.
(v) Stock Units, including Restricted Stock Units.
(vi) Performance Awards.
(vii) Awards (other than Awards described in (i) through (vi) above) that are
convertible into or otherwise based on Stock.
(viii) Cash Awards.


“Board”: The Board of Directors of the Company.


“Cash Award”: An Award denominated in cash.


 “Cause”: In the case of any Participant who is party to an effective employment
or severance-benefit agreement with the Company or an Affiliate of the Company
that contains a definition of “Cause,” the definition set forth in such
agreement will apply with respect to such Participant under the Plan for so long
as such agreement is in effect. In the case of any other Participant, “Cause”
will mean, as determined by the Administrator in its reasonable judgment, (i) a
substantial failure of the Participant to perform the Participant’s duties and
responsibilities to the Company or any of its Affiliates, or substantial
negligence in the performance of such duties and responsibilities; (ii) the
commission by the Participant of a felony or a crime involving moral turpitude;
(iii) the commission by the Participant of theft, fraud, embezzlement, material
breach of trust or any material act of dishonesty involving the Company or any
of its Affiliates; (iv) a significant violation by the Participant of the code
of conduct of the Company or its Affiliates of any material policy of the
Company or any of its Affiliates, or of any statutory or common


        10

--------------------------------------------------------------------------------



law duty of loyalty to the Company or any of its Affiliates; (v) material breach
of any of the terms of the Plan or any Award made under the Plan, or of the
terms of any other agreement between the Company or any of its Affiliates and
the Participant; or (vi) other conduct by the Participant that could be expected
to be harmful to the business, interests or reputation of the Company or any of
its Affiliates.


“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.


“Compensation Committee”: The Compensation Committee of the Board.


“Company”: Surgery Partners, Inc.


“Covered Transaction”: Any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
that results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company. Where a Covered Transaction involves a tender offer pursuant to
which at least a majority of the Company’s then outstanding common stock is
purchased by a single person or entity or by a group of persons and/or entities
acting in concert that is reasonably expected to be followed by a merger
described in clause (i) (as determined by the Administrator), the Covered
Transaction shall be deemed to have occurred upon consummation of the tender
offer.


“Date of Adoption”: The date the Plan was approved by the Board.


“Director”: A member of the Board who is not an employee.


“Disability”: In the case of any Participant who is party to an effective
employment or severance-benefit agreement with the Company or an Affiliate of
the Company that contains a definition of “Disability,” the definition set forth
in such agreement will apply with respect to such Participant under the Plan for
so long as such agreement is in effect. In the case of any other Participant,
“Disability,” will mean a permanent disability as defined in the long-term
disability plan maintained by the Company or one of its Affiliates, or as
defined from time to time by the Company in its sole discretion.


 “Employee”: Any person who is employed by the Company or an Affiliate.


“Employment”: A Participant’s employment or other service relationship with the
Company or an Affiliate. Employment will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to, the Company or an Affiliate. If a Participant’s employment or
other service relationship is with an Affiliate and that entity ceases to be an
Affiliate, the Participant’s Employment will be deemed to have terminated when
the entity ceases to be an Affiliate unless the Participant transfers Employment
to the Company or its remaining Affiliates. Notwithstanding the foregoing and
the definition of “Affiliate” above, in construing the provisions of any Award
relating to the payment of “nonqualified deferred compensation” subject to
Section 409A upon a termination or cessation of Employment, references to
termination or cessation of employment, separation from service, retirement or
similar or correlative terms will be construed to require a “separation from
service” (as that term is defined in Section 1.409A-1(h) of the Treasury
Regulations, after giving effect to the presumptions contained


        11

--------------------------------------------------------------------------------



therein) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single “service recipient” with
the Company under Section 1.409A-1(h)(3) of the Treasury Regulations. The
Company may, but need not, elect in writing, subject to the applicable
limitations under Section 409A, any of the special elective rules prescribed in
Section 1.409A-1(h) of the Treasury Regulations for purposes of determining
whether a “separation from service” has occurred. Any such written election will
be deemed a part of the Plan.
“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422. Each Stock Option granted pursuant to the Plan will be
treated as providing by its terms that it is to be an NSO unless, as of the date
of grant, it is expressly designated as an ISO.


“NSO”: A Stock Option that is not intended to be an “incentive stock option”
within the meaning of Section 422.


“Participant”: A person who is granted an Award under the Plan.


“Performance Award”: An Award subject to Performance Criteria determined by the
Administrator in its discretion.

“Performance Criteria”: Specified criteria, other than the mere continuation of
Employment or the mere passage of time, the satisfaction of which is a condition
for the grant, exercisability, vesting or full enjoyment of an Award. A
Performance Criterion will mean a measure of performance relating to any or any
combination of the following (measured either absolutely or comparatively
(including, without limitation, by reference to an index or indices or a
specified peer group) and determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, facility, line of business,
project or geographical basis or in combinations thereof and subject to such
adjustments, if any, as the Administrator specifies: sales; revenues; assets;
expenses; earnings before or after deduction for all or any portion of interest,
taxes, depreciation, amortization or equity expense, whether or not on a
continuing operations or an aggregate or per share basis; return on equity,
investment, capital, capital employed or assets; one or more operating ratios;
operating income or profit, including on an after tax basis; borrowing levels,
leverage ratios or credit rating; market share; capital expenditures; cash flow;
stock price; stockholder return; sales of particular products or services;
customer satisfaction; customer acquisition or retention; acquisitions and
divestitures (in whole or in part); joint ventures and strategic alliances;
spin-offs, split-ups and the like; reorganizations; or recapitalizations,
restructurings, financings (issuance of debt or equity) or refinancings. In
addition, Performance Criteria may include subjective measurements and
non-economic performance that is determined by the Administrator from time to
time. A Performance Criterion and any targets with respect thereto determined by
the Administrator need not be based upon an increase, a positive or improved
result or avoidance of loss. The Administrator may provide in the case of any
Award intended to qualify for such exception that one or more of the Performance
Criteria applicable to such Award will be adjusted to reflect events (for
example, the impact of charges for restructurings, discontinued operations,
mergers, acquisitions, and other unusual or infrequently occurring items, and
the cumulative effects of tax or accounting changes) occurring during the
performance period that affect the applicable Performance Criterion or Criteria.


“Plan”: The Surgery Partners, Inc. 2015 Omnibus Incentive Plan as from time to
time amended and in effect.


“Restricted Stock”: Stock subject to restrictions requiring that it be
redelivered or offered for sale to the Company if specified conditions are not
satisfied.


        12

--------------------------------------------------------------------------------





“Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.


“SAR”: A right entitling the holder upon exercise to receive an amount (payable
in cash or in shares of Stock of equivalent value) equal to the excess of the
fair market value of the shares of Stock subject to the right over the base
value from which appreciation under the SAR is to be measured.


“Section 409A”: Section 409A of the Code.


“Section 422”: Section 422 of the Code.


“Stock”: Common stock of the Company, par value $0.01 per share.


 “Stock Option”: An option entitling the holder to acquire shares of Stock upon
payment of the exercise price.


“Stock Unit”: An unfunded and unsecured promise, denominated in shares of Stock,
to deliver Stock or cash measured by the value of Stock in the future.


“Unrestricted Stock”: Stock not subject to any restrictions under the terms of
the Award.




        13